Title: Charles Clay to Thomas Jefferson, 20 December 1814
From: Clay, Charles
To: Jefferson, Thomas


          C. Clay to Mr Jefferson Dec. 20. 1814.
          Reflecting on an expression of yours Relative to an Idea Sometimes entertained by you of Compresing the Moral doctrines taught by Jesus of Nazareth in the Gospels, divested of all other Matters into a small and Regular system of the purest morality ever taught to Mankind, & meritting the highest praise, & most worthy the Strictest attention &c &c. however laudable may be your Views View & meritorious your intentions in Such a nice new & Critical (delicate) undertaking, I cannot help entertaining doubts & fears for the final issue, how it may effect your future character & Reputation on the page of history as a Patriot, legislator & sound Philosopher, The Metaphysical sophystry of the Day have drawn its adepts into Such a Variety of strange whims & Vagaries, such nicities & Refinements of Reasoning & diction, & such amazing strange, novel, & paradoxical results from such premises, that I feel sensibly for the final event, should you be induced to permitt permit yourself to Send forth Such a piece to the public, lest they might not sufficiently appreciate your good intentions, but ascribe it to Views as inimical to the christian Religion in particular, & eventually to all Religion from divine Authority,—which I am persuaded you Can have no intention of doing, for when we Consider that whatever may Occ occasionally have been its excesses, extravagances, or abusives, it is by far better to be as it is, than be altogether without any,—& that no System of morality however pure it might be, yet without the Santion of, divine authority stampt upon it, would have sufficient weight on Vulgar minds to ensure an Observance internal and external,—notwithstanding the excellent beauty of Holiness, & the inticing Charms of Virtue all lovely as she might appear to noble minds when fairly exhibitted in her pure simple & natural form, divested of all insignia.—my fears are, that should your performance not exactly meet the approbation of the public, (both now & hereafter), that your Name will be degraded from the Venerable Council of true, genuine, Useful Philosophy; & Condemned to be Ranked with the wild Sophisters of Jacobinsm the Theosophies of Masonry, With Martinists, Swedenborgers, & Rosecrusians, with the Epopts & Magi of Illuminism &c. which Phantastic kind of beings, future Historians will most assuredly denominate by Some opprobious epithet, as the maniacs of Philosophy &c—And it certainly may be expected that the whole of your numerous Enimies in the Northern & eastern parts of the U.S. with all their Friends, Disciples, followers & associates through out America; (& who it must be Confessed possess Considerable influence in the public education & Consequently in forming the Opinion of the Rising generation) should the performance not exactly Coincide with their Ideas & meet their entire approbation, even in the minutiæ of diction (which it is highly probable it would not) they would greedily Seize the Occasion, & Raise the hue & Cry after you through the world, & all the Canaille of America & Europe would be found barking at your heels!
          accept assurances of Respect & esteemC. Clay
        